Opinion by
Me. Justice Green,
The plaintiffs in this case were manufacturers of clothing in Philadelphia, and on March 13,1895, they made a contract with the defendants, doing business in Chicago, to make and deliver to them one thousand dozens of pantaloons. The contract was in writing signed by both parties and contained the following stipulation: “Shipments of the above to commence 100 doz. Apr. 15th, to 20 by T. D. and to continue 50 doz. weekly until order is completed. Unless otherwise instructed by II. Wolf & Co.”
On March 27, 1895, the plaintiffs wrote to the defendants the following letter:
“3 Bank Street, Philadelphia, 3/27th, 1895.
“ J. Jeruesky with II. Wole & Co.
“ Dear Sir: Yours dated the 22d too hand your request will be fulfilled we beg to say that we are obliged to have an extention until May 25, if convenient too do so sooner will do our *372utmost as we are unable to employ the necessary hands required for your work not only ourselfs but all others are also short of hands on a/c of strikes; will try our best too ship you some the end of April; our friend Mr. Armitage will call on you tomorrow & he will explain too you how much trouble we have too obtain hands, therefore we request you to send us the extention for May 25 awaiting same we are
“S. White & Co.”
On April 1st the plaintiffs wrote the following letter:
“3 Bank Street, Philadelphia, 4/1, 1895.
“Mr. Jerupsky, with H. Wole & Co.
“ Dear Sir : Have seen Mr. Armitage since he returned from New York and he informed me that you would reply to my letter ; please let me hear from you before we go on further with your order.
“ Awaiting your prompt reply we are
“ Respt.
“ S. White & Co.”
In reply to these two letters the following letters were written by the representative of the defendants :
“A. H. T. Chicago, N. Y., 4/2/95.
“Mess. S. White & Co.,
“ No. 3 Bank St., Philadelphia, Pa.
“ Gentlemen: AVe referred your letter of 3/27 to our Chicago house and they will answer direct according; as I personally cannot make any alterations as per order placed with you. And we certainly expect same to be carried out as per contract unless our Chicago house instructs you otherwise.
“Respectfully yours,
“ A. H. Toroesky.”
“ A. H. T. Chicago, N. Y., 4/4/95.
“ Messrs. S. White & Co., Philadelphia, Pa.
“ I received instructions from our Chicago house to-day as per your letter of the 27th. ult to cancel the entire pants order placed with you as the deliveries you mention do not prove satisfactory and it will be too late in the season for us. Please act according and oblige.
“ Yours respectfully,
“ A. H. Toroesky.”
*373In addition to tbe foregoing the defendants wrote directly to the plaintiffs as follows :
“April 13th, /9o.
“Messrs. S. White & Co.,
“ 3 Bank St., Philadelphia, Pa.
“ Gentlemen: In reply to yonr communication of the 27th ult. addressed to our New York office, would say that we regret being compelled to insist upon your accepting our cancellation for order of March 13th.
“ Your inability to complete the contract under agreed specified dates lias greatly inconvenienced us, inasmuch as we were about to list the goods as a profitable item in our catalogue and were compelled to leave them out on account of your inability to deliver. We do not now wish to be put to the further inconvenience of receiving a lot of merchandize that we cannot sell because we could not advertise them. It was simply for the reason that our catalogue was about to go to press and we wanted the goods within a specified time that we insisted upon a positive agreement as to delivery dates. We trust you will not blame us for not wishing to receive a lot of merchandise which is of no use to us and will not be delivered on time through no fault of our own.
“Yours respectfully,
“H. Wole & Company.”
In the foregoing state of the testimony the learned court below charged the jury that “ the defendants have without any authority or justification broken the contract and subjected themselves to a liability for damages, and the only question open for you to determine upon the evidence will be the amount of damages.” We find ourselves unable to agree to this view of the case, and for reasons which seem to us to be unanswerable. We think it quite clear that by the explicit terms of the contract the plaintiffs were bound to commence the deliveries of the goods by shipping one hundred dozens of the pants during the period from April 15 to 20. This was to be followed by further weekly shipments immediately thereafter of fifty dozens each until the whole quantity was delivered. It would have required all the time from April 15 to August 24 to have completed these deliveries.
*374When on March 27 the plaintiffs wrote to the defendants saying “ we are obliged to have an extension until May 25,” and “ therefore we request you to send us the extension for May 25,” and alleged as a reason for asking the extension that they were “ unable to employ the necessary hands required for your work,” they were not asserting any right under the contract but were asking for a change in its terms, upon what might be a most vital matter to the defendants. If an extension to May 25 was granted the deliveries would not be completed until the latter part of September. How important this proposed change in the time of the delivery was to the defendants, they subsequently expressed in their letter of April 18 to the plaintiffs. They there say: “Your inability to complete the contract under agreed specified dates has greatly inconvenienced us, inasmuch as we were about to list the goods as a profitable item in our catalogue, and were compelled to leave them out on account of your inability to deliver. We do not now wish to be put to the further inconvenience of receiving a lot of merchandize that we cannot sell because we could not advertise them. It was simply for the reason that our catalogue was about to go to press and we wanted the goods within a specified time, that we insisted upon a positive agreement as to delivery dates. We trust you will not blame us for not wishing to receive a lot of merchandize which is of no use to us and that will not be delivered on time through no fault of our own.”
Tt seems to us that the foregoing is a very satisfactory explanation of the defendants’ refusal to accede to the plaintiffs’ request to a change of the contract as to the time of delivery. They were under no obligation to consent to the change; they had a right to stand on their contract, and if the plaintiffs failed to commence their deliveries according to the contract they had a perfect right to refuse to receive them. In point of fact the plaintiffs did not deliver nor did they offer to deliver the goods at the time fixed by the contract. We know of no reason why the defendants should be held liable in damages for declining to agree to the proposed change in the contract. Unless they were in technical legal default for refusing to make the change there could be no such liability. But it is very clear to us that they were in no default for declining to agree to the change, and surely they could not be held to be in default for giving *375notice that they would not so agree. They had a right to take the plaintiffs at their word when they said they Avere obliged to have an extension and gave as a reason that they were unable to employ the necessary hands. The reply of the defendants was promptly made and it was emphatic. Being made on April 4, it Avas one month and twenty-one days before the time to Avhich the change Avas requested to be made. It is difficult to understand how the plaintiffs could liaAre suffered any damage when the notice of refusal to make the change was given at so early a period. But whether damage was sustained or not it Avas not through any fault of the defendants, and they cannot in fairness be held responsible. We think the learned court beloAv unwittingly fell into error in holding that before the defendants could decline to agree to the proposed change in the contract, the letter of the plaintiffs must have contained also the statement of the plaintiffs that unless the extension was granted they could not comply with the order and Avould not attempt to do it. We do uot understand that there is any such rule of law, and we are not referred to any authority for such a proposition, nor have avo been able to find any. There is no question of technical cancelation requiring the consent of both parties involved in the case. In using the word “ cancel ” in their letter of April 4 and the Avord “cancelation ” in their letter of April 13, the defendants Avere merely expressing their refusal to consent to the proposed change and their decision not to be further bound by the contract, and that, as we have seen, they had a right to do. Entertaining these views we are obliged to sustain the assignments of error.
Judgment reversed and judgment now entered for the defendants with costs.